EXHIBIT 10.12

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of March 9, 2007 among FLIR SYSTEMS, INC., an Oregon corporation (the
“Company”), certain Subsidiaries of the Company as Designated Borrowers
(together with the Company, the “Borrowers” and, each a “Borrower”), the
Subsidiary Guarantors, the Lenders party hereto and BANK OF AMERICA, N.A., as
Administrative Agent. Capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement (as defined below).

RECITALS

WHEREAS, the Borrowers, the Subsidiary Guarantors, the Lenders and the
Administrative Agent are parties to that certain Credit Agreement dated as of
October 6, 2006 (the “Credit Agreement”);

WHEREAS, the Company is requesting that the Lenders modify certain provisions of
the Credit Agreement; and

WHEREAS, the Administrative Agent and the Lenders have agreed to amend certain
terms of the Credit Agreement on the terms, and subject to the conditions, set
forth below.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1. Waiver. The Required Lenders hereby waive any Default or Event of Default now
existing as a result of the Company’s failure to deliver quarterly financial
statements as required by Section 7.01(b) of the Credit Agreement for the fiscal
quarter ended December 31, 2006. This is a one-time waiver and shall be
effective only in the specific circumstances provided for above and only for the
purposes for which given.

2. Amendments to Credit Agreement.

(a) Section 7.01(a). The reference to “120 days” appearing in Section 7.01(a) of
the Credit Agreement is hereby amended and replaced with a reference to “90
days”.

(b) Section 7.01(b). The words “each of the fiscal quarters” appearing in
Section 7.01(b) of the Credit Agreement are hereby amended and replaced with the
words “each of the first three fiscal quarters”.

3. Effectiveness; Conditions Precedent. This Amendment shall become effective
upon receipt by the Administrative Agent of copies of this Amendment duly
executed by the Loan Parties and the Required Lenders.



--------------------------------------------------------------------------------

4. Ratification of Credit Agreement. The term “Credit Agreement” as used in each
of the Loan Documents shall hereafter mean the Credit Agreement as amended and
modified by this Amendment. Except as herein specifically agreed, the Credit
Agreement, as amended by this Amendment, is hereby ratified and confirmed and
shall remain in full force and effect according to its terms. The Loan Parties
acknowledge and consent to the modifications set forth herein and agree that
this Amendment does not impair, reduce or limit any of their obligations under
the Loan Documents (including, without limitation, the indemnity obligations set
forth therein) and that, after the date hereof, this Amendment shall constitute
a Loan Document. Notwithstanding anything herein to the contrary and without
limiting the foregoing, the Subsidiary Guarantor reaffirms its guaranty
obligations set forth in the Credit Agreement.

5. Authority/Enforceability. Each of the Loan Parties represents and warrants as
follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) Debtor Relief Laws and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

(d) The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its Organization Documents or
(ii) materially violate, contravene or conflict with any Laws applicable to it.

6. Representations. The Loan Parties represent and warrant to the Lenders that
the representations and warranties of the Loan Parties set forth in Article VI
of the Credit Agreement are true and correct in all material respects as of the
date hereof.

7. Release. In consideration of the Lenders entering into this Amendment, the
Loan Parties hereby release the Administrative Agent, the Lenders, and the
Administrative Agent’s and the Lenders’ respective officers, employees,
representatives, agents, counsel and directors from any and all actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, now known or unknown, suspected or unsuspected to the
extent that any of the foregoing arises from any action or failure to act on or
prior to the date hereof.

8. Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy shall be effective as an
original and shall constitute a representation that an original shall be
delivered promptly upon request.



--------------------------------------------------------------------------------

9. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered and this Amendment shall be
effective as of the date first above written.

 

BORROWERS:    

FLIR SYSTEMS, INC.

an Oregon corporation

    By:   /s/ Stephen M. Bailey     Name:   Stephen M. Bailey       Title:   Sr.
V.P. Finance, CFO      

FLIR SYSTEMS, B.V.

a Netherlands corporation

      By:   /s/ Arne Almerfors       Name:   Arne Almerfors       Title:  
Attorney in Fact      

FLIR SYSTEMS HOLDINGS A.B.

a Swedish corporation

      By:   /s/ Arne Almerfors     /s/ Stephen M. Bailey Name:   Arne Almerfors
    Stephen M. Bailey Title:   President     Sr. V.P. Finance, CFO

FLIR SYSTEMS A.B.

a Swedish corporation

    By:   /s/ Arne Almerfors     /s/ Stephen M. Bailey Name:   Arne Almerfors  
  Stephen M. Bailey Title:   President     Sr. V.P. Finance, CFO

FLIR SYSTEMS LTD.

a company incorporated in England and Wales

    By:   /s/ Arne Almerfors     Name:   Arne Almerfors     Title:   Managing
Director    



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTOR:    

INDIGO SYSTEMS CORPORATION

a California corporation

    By:   /s/ Stephen M. Bailey       Name:   Stephen M. Bailey       Title:  
Sr. V.P. Finance, CFO ADMINISTRATIVE AGENT:    

BANK OF AMERICA, N.A.,

as Administrative Agent

    By:   /s/ Dora A. Brown     Name:   Dora A. Brown     Title:   Vice
President LENDERS:    

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender

   

By:

  /s/ Daryl K. Hogge    

Name:

  Daryl K. Hogge    

Title:

  Senior Vice President    

UNION BANK OF CALIFORNIA, N.A.,

as a Lender

   

By:

  /s/ David S. Dransfield    

Name:

  David S. Dransfield    

Title:

  Vice President    

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

   

By:

  /s/ Dale Parshall    

Name:

  Dale Parshall    

Title:

  Vice President



--------------------------------------------------------------------------------

   

HSBC BANK USA, N.A.,

as a Lender

    By:   /s/ Paul Ip       Name:   Paul Ip       Title:   Vice President      

FORTIS CAPITAL CORP.,

as a Lender

      By:           Name:         Title:         By:           Name:        
Title:        

COMERICA BANK,

as a Lender

      By:   /s/ Don R. Carruth       Name:   Don R. Carruth       Title:  
Assistant Vice President      

JPMORGAN CHASE BANK, N.A.,

as a Lender

      By:   /s/ Anthony Galea       Name:   Anthony Galea       Title:   Vice
President      

THE NORTHERN TRUST COMPANY,

as a Lender

      By:   /s/ Brandon Rolek       Name:   Brandon Rolek       Title:   Vice
President



--------------------------------------------------------------------------------

   

SVENSKA HANDELSBANKEN AB (publ),

as a Lender

    By:   /s/ Mark Cleary       Name:   Mark Cleary       Title:   Senior Vice
President       By:   /s/ Nancy D’Albert       Name:   Nancy D’Albert      
Title:   Vice President